internal_revenue_service uniform issue list department of the treasury washington dc contact person telephone number in reference to t ep ra t1 jun date d attn legend employer a state b plan x dear this is in response to a ruling_request dated date concerning the pick up of certain employee contributions to plan x under sec_414 of the internal_revenue_code the following facts and representations have been submitted employer a a political_subdivision of state b sponsors plan x a governmental_plan under code sec_414 for the benefit of its employees pian x requires mandatory employee contributions and is qualified under code sec_401 a upon retirement members of plan x are eligible to receive benefits the monthly benefit is based upon a formula which takes into account an employee's age his length of service and the average of his highest three year’s salary in general a member's length of service determines his service credit’ the longer a person is employed by the state or by one or more local govemment units the more service_credit he or she accumulates if an employee leaves the employ of state b or any of its subdivisions prior to retirement he or she may elect to withdraw or cash_out the full amount of the employee’s prior contributions thereby foregoing the receipt of any pian x benefits and thereby canceling his service_credit in the system it sometimes happens that former plan x members who have cashed out their prior contributions are re-hired under the revised code of state b such employees are entitied to restore their membership in and repurchase their service_credit for their prior service in the system by redepositing in the employees’ savings fund the amount withdrawn with interest on such amount at a rate to be determined by the retirement board_of plan x effective date state b amended its administrative code to permit counties to establish payroll deduction reduction plans for the purpose of enabling their employees to either repurchase service_credit with after tax dollars either in a lump sum purchase or by means of an after-tax payroll deduction pian or repurchase service_credit with pre-tax dollars by payroll reduction by means of a pick up pian by resolution dated date employer a in compliance with the provisions of state law adopted a resolution establishing such a pick up plan under the resolution employees may repurchase service_credit on a pre-tax basis and empioyer a shall withhold the required service_credit reduction from the gross pay of each person who elects to do so under the resolution employer a shail pick up assume and pay such reduction and remit the picked up amounts to plan x a person electing this pick up will not have the option of choosing to receive the picked-up amounts directly instead of having them paid_by the employer to the pension_plan once a person elects to participate in the pick up he or she will not be permitted to increase decrease or terminate the amount of the pick up reduction before an employee will be permitted to repurchase service_credit time by payroll reduction he or she will be required to make an irrevocable election to purchase a specified period_of_service and to have a specified bi-weekly sum withheld from his or her wages this election must be made before the wages from which the withholdings will be made are eamed the member must sign a payroll reduction authorization form for the credited service to be repurchased based on the foregoing facts and representations you have requested the following rulings that the payroll reduction pre-tax amounts made pursuant to state b’s revised code provisions for the purpose of repurchasing service_credit time within plan x are deemed to be employer pick up contributions under code sec_414 and thus are not taxable to the employee for federal_income_tax purposes when they are eamed and paid over to plan x but are rather taxed to the employee only when such funds are distributed by plan x to the employee that pursuant to code sec_3121 amounts deducted from an employees’ wages pursuant to state b revised code sec_145 and state b administrative code section for the purpose of repurchasing service_credit time with plan x which are deemed to be employer pick ups under code sec_414 are excepted from the definition of wages paid with respect to employment for purposes of the old age survivors disability tax oasdi imposed by code sec_3101 and a that with respect to employees who are otherwise subject_to the medicare_tax ie employees who were hired after date the amounts deducted from emplayees’ wages pursuant to state b revised code sec_145 and state b administrative code section for the purpose of repurchasing service_credit time with plan x are not wages paid with respect to employment for purposes of the medicare or hospital_insurance_tax imposed by code sec_3101 and sec_3111 and thus employer a is not required to withhold medicare_tax from such amounts and is likewise not required to match such amounts code sec_414 provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in code sec_401 established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of code sec_3401 the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the intemal revenue service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate under employer a’s resolution and payroll reduction authorization agreement an employee may purchase additional service_credit under pian x through salary reduction contributions made pursuant to a binding irrevocable payroll reduction agreement these contributions will be picked up and paid_by employer a although they are designated as employee contributions employees will not have the option to receive the amounts under the agreement directly instead of having them contributed to pian x accordingly with respect to ruling_request we conclude that the contributions for the repurchase of credited service picked up by employer a as described above satisfy the requirements of code sec_414 therefore these amounts are treated as employer contributions and are not includable in employees’ gross_income for the taxable_year in which such amounts are earned or contributed to plan x because we have determined that the picked up amounts are to be treated as employer contributions they are excepted from wages as defined in code sec_3401 for federal_income_tax withholding purposes therefore no withholding of federal_income_tax is required from employees’ salaries with respect to such picked up amounts the effective date for the commencement of the proposed pick up cannot be any earlier than the later of the date the date resolution is signed or put into effect conceming ruling_request taxes under the federal_insurance_contributions_act fica consist of the old-age survivors and disability insurance oasdi taxes imposed under sec_3101 and sec_3111 of the code and the hospital insurance medicare taxes imposed under code sec_3101 and sec_3111 fica_taxes are computed as a percentage of wages paid_by the employer under sec_3102 the employer must withhold the employee's portion of fica_taxes from the employee’s wages 4s sec_3121 defines wages for fica purposes as ail remuneration for employment sec_3121 of the code provides that other than the fica wage_base limitation nothing in sec_3121 a excludes from the term wages any amount picked up as an employer_contribution under sec_414 if the pickup is pursuant to a salary reduction agreement whether evidenced by a written instrument or otherwise for these purposes the term salary reduction agreement’ includes any salary reduction arrangement regardless of whether there is approvai or choice of participation by individual employees or whether such approval or choice is mandated by state statute 153_f3d_1160 cir h_r conf_rep no cong 2d sess sec_3121 defines employment as any service of whatever nature performed by an employee for the person employing him with certain specified exceptions therefore if service does not constitute employment under sec_3121 remuneration for that service does not constitute wages under sec_3121 regardless of sec_3121 with respect to the oasdi portion of fica_taxes sec_3121 provides that with the exception of certain services not relevant here the term employment shall not include service in the employ of a state or of any of its political subdivisions’ but employment shall include service in the employ of a state or its political subdivisions by an individual who is not a member of a retirement_system of such state the regulations specify two requirements that must be met to qualify for this exception from employment for state employees covered by a state retirement_system first the retirement benefit provided by the state’s retirement_system must be comparable to the benefit provided under the old-age portion of the old age survivor and disability insurance program of social_security sec_31_3121_b_7_-2 whether this requirement is met is determined on an individual-by-individual basis so that a state’s plan may be a retirement system’ within the meaning of the sec_3121 with respect to some employees but not with respect to others because of the level of benefit accrued by the individuals second the regulations provide that the exception from employment under sec_3121 does not apply unless at the time the services were performed the employee was a qualified participant’ of the state’s retirement_system sec_31_3121_b_7_-2 than vesting for having an accrued_benefit such employee will not be considered a qualified_participant of the plan sec_31_3121_b_7_-2 for exampie if an employee has not satisfied all conditions other ‘under sec_3121 service is included in employment if it is covered by an agreement between the state and the social_security administration under sec_218 of the social_security act we have been informed that the services of employees of employer a are not covered under such an agreement based solely on the facts submitted employer a is a political_subdivision of state b to the extent employer a’s employees are members of state b’s retirement_system within the meaning of sec_3121 and the regulations thereunder and qualify for benefits comparable to the benefits provided under the qld-age portion of the old age survivor and disability insurance program of social_security we rule that the amounts picked up by employer a with respect to such employees are not subject_to the oasdi portion of fica_taxes and employer a has no obligation to withhold the oasdi portion of fica_taxes or to pay the employer's portion of oasdi taxes on such pick-up amounts employer a must withhold and pay the oasd portion of fica_taxes with respect to pick-up amounts for employees whose service is not excepted from employment under sec_3121 no opinion is expressed as to whether every employee of employer a meets the requirements of sec_3121 conceming ruling_request hospital insurance or medicare taxes are imposed under sec_3101 and sec_3111 as a percentage of wages paid_by an employer and received by the employee with respect to employment under sec_3121 pick-up amounts are generally wages for fica purposes although the language of sec_3121 discussed above might appear to apply to the medicare portion of fica_taxes code sec_3121 provides generally that the provisions of sec_3121 should not be applied to the determination of taxes that are imposed by internal_revenue_code sec_3101 and sec_31 b sec_3121 provides a continuing employment exception regarding medicare taxes with respect to state_or_local_government employees who have been continually empioyed by the same employer since date if an employee of a state or its political_subdivision does not qualify for the continuous employment exception however the employer is liable to withhold the empioyee portion of and pay the employer portion of medicare taxes with respect to such employee’s wages based solely on the facts submitted the employer pick-up amounts are made pursuant to a salary reduction agreement to the extent the pick-up amounts are made with respect to employees who do not qualify for the continuous employment exception under sec_3121 such amounts are wages paid_by employer a pursuant to employment so that employer a is required to withhold the employee's portion of and pay the empioyer’s portion of medicare taxes on the pick-up amounts with respect to such employees these rulings are based on the assumption that plan x will be qualified under code sec_401 at the time of the proposed contributions these rulings are directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office sincerely yours nobu luigi employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the ruling notice ce
